ORDER

PER CURIAM.
Joseph P. McDonald (“defendant”) appeals the judgment on a jury verdict finding him guilty of one count each of manufacturing methamphetamine, possession of methamphetamine, and keeping or maintaining a public nuisance. Defendant contends that the trial court erred in denying his motion for acquittal because there was insufficient evidence from which a jury could find him guilty beyond a reasonable doubt on each of the counts for which he was convicted. Defendant also asserts that the trial court erred by abusing its discretion when it permitted a witness to testify about hearsay evidence, and when it denied his motion for a new trial based on the discovery of a juror’s failure to disclose material information during voir dire.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).